DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment on 12/16/2021 have been entered.  Claim objection on claims 1 and 7 are withdrawn in light of claim amendments.  The 112 rejection on claims 2-4, 7 and 9 are withdrawn in light of claim amendments.  The 103 rejection on claims 1-4 and 7-12 are withdrawn in light of claim amendments.  Claims 1-4 and 7-12 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding claim 1, the closest prior art Marin et al. US 20190246889 teaches 
	an electronic device (figure 3) using an augmented reality (paragraph [0071] discusses see-through display system), comprising,
	a glasses frame (as shown in figure and paragraph [0075]) including a left eye lens (see-through lens 101 for the user’s left eye), a right eye lens (see-through lens 103 for the user’s right 
	an optical system (optical component 120, 122 and augmented reality emitter 116, 108)
 including 
a left eye optical system (122 and 108) configured to transfer a screen displayed on a display of the display module (108)  to the left eye lens (101) and
 a right eye optical system (120 and 116) configured to transfer the screen (116) to the right eye lens (103);
	a control unit (processor; paragraph [0038] a computer program product comprising one or more stored sequences of instructions that are accessible to a processor and which, when executed by the processor, causes the processor to carry out at least the display image step, the display parameter modifying step and the eye parameter determining step of the method according to the invention) configured to cause the display to display the screen on at least one lens of the left or right eye lenses (paragraph [0102] states the display image and display parameter modifying steps may be implemented in monocular vision.  In other words, having the user use only one eye, for example by closing the other eye, or having black image displayed for the other eye and paragraph [0103] binocular).
Marin in view of Ashkenazi et al. US 20150168730 teaches and renders obvious a display module positioned at the nose support part.
However, regarding claim 1, the prior art Marin in view of Ashkenazi taken either singly or in combination fails to anticipate or fairly suggest an electronic device using an augmented reality including the specific features where 

	With respect to claims 2-4 and 7-12, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872